The opinion of the court was delivered by
Taft, J.
This bill was brought to correct a-deed given by the orators to the defendant. The orators claim that a strip of land, six feet in width, belonging to A. N. King, was included in the description in the deed by mistake. The title to the six feet in controversy has been adjudi*495cated in a proceeding, between King and the defendant, which terminated in favor of King. In this latter proceeding, the orators were vouched in by the defendant, William J. Tarbell, to defend his title; and William J. claims that the orators are bound by that adjudication, and are not now at liberty to litigate the claim made by the bill. Such is the question, as the defendant claims, presented by the plea.
What has once been judicially determined shall not again be made the subject of judicial controversy; a person shall not be twice vexed for the same cause. This rule is not always of easy application in practice. It extends only to the matter in issue or points in controversy upon the determination of which the finding or verdict was rendered.
Whether the description in the deed from the orators to the defendant was made through mistake, misapprehension, or fraud, was not a question litigated in the King suit. It was one with which King had no connection; he was prosecuting his own title; and any disposition of that question could not affect the one as to the reformation of the orators’ deed to the defendant.
The decree of the Court of Chancery is reversed, and cause remanded with a mandate that the plea be disallowed, but upon defendant’s motion in that court, the plea may stand as an answer.